Citation Nr: 1428834	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  90-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than February 19, 1985 for the grant of service connection for posttraumatic stress disorder (PTSD) with a secondary schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

Previously, in January 2004, the Board of Veterans' Appeals (Board) determined that new and material evidence sufficient to reopen a previously denied claim for service connection for PTSD had been received.  Accordingly, the Board reopened the Veteran's PTSD claim.  In addition, the Board remanded the de novo claim for service connection for PTSD for further evidentiary development.

Following completion of the requested development, the RO, in an August 2008 rating decision, granted service connection for PTSD and awarded a compensable evaluation of 50 percent, effective from October 6, 1988.  After receiving notice of the August 2008 decision, the Veteran perfected a timely appeal with respect to the effective date assigned to the grant of service connection.  [During the current appeal, and specifically by an October 2009 rating action, the RO redefined this service-connected disability as PTSD with a secondary schizoaffective disorder and awarded a total 100 percent rating, effective from October 6, 1988.  A November 2009 rating action continued this total rating.]

In March 2010, the Board denied the Veteran's claim for an effective date prior to October 6, 1988 for PTSD with a secondary schizoaffective disorder.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In September 2011, the Board granted an effective date of February 19, 1985, but no earlier, for the Veteran's PTSD with a secondary schizoaffective disorder.  The effective date of February 19, 1985 for PTSD with a secondary schizoaffective disorder was effectuated by the RO in an October 2011 rating decision.  The Veteran again appealed the September 2011 Board decision to the Court.  In September 2012, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.   

In February 2013, the Board denied the Veteran's claim for an effective date prior to February 19, 1985 for PTSD with a secondary schizoaffective disorder.  The Veteran again appealed the February 2013 Board decision to the Court.  In December 2013, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand, the Board observes that further development is required prior to adjudicating the Veteran's claim.

In February 2013, the Board denied the Veteran's claim for an effective date prior to February 19, 1985 for PTSD with a secondary schizoaffective disorder, in part, because the first diagnosis of PTSD was not until February 22, 1985.  However, the medical evidence reflects that the Veteran was seen for psychiatric complaints, including anxiety, in February 1978.  A June 1982 medical record also shows that the Veteran reported smoking marijuana since his service in Vietnam to "calm his nerves."  Finally, a May 27, 1982 progress note reveals that the Veteran was found to be "anxious" and "admit[ted] due preoccupation [with] experiences in V[ietnam] via thoughts, dreams, flashbacks."  The examiner recommended that the Veteran be referred to a VA assistance officer to file for "delayed stress."  

Given the evidence outlined above, it remains unclear to the Board whether the date of onset of the Veteran's PTSD occurred prior to his February 22, 1985 actual diagnosis of PTSD.  Therefore, the Board finds that on remand, a retrospective medical opinion will be necessary and helpful to determine the date of onset of the Veteran's PTSD.  See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain a retrospective medical opinion determining whether the date of onset of the Veteran's PTSD is prior to February 22, 1985.  The claims file must be provided to and be reviewed by the examiner.  The examiner is asked to provide an opinion addressing the following questions:  

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's date of onset of PTSD occurred on May 27, 1982 when he was found to have "delayed stress?"

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's date of onset of PTSD occurred in June 1982 when he reported smoking marijuana since Vietnam service to "calm his nerves?"

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's date of onset of PTSD occurred in February 1978 when he was seen for psychiatric complaints, to include anxiety?     

In rendering these opinions, the examiner should provide a rationale that fully explains the basis for the conclusions reached.

2.  After the development requested above has been completed, re-adjudicate the issue of entitlement to an effective date earlier than February 19, 1985 for the grant of service connection for PTSD with a secondary schizoaffective disorder.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



